Citation Nr: 1700259	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to increased initial ratings for the service-connected heart condition, currently rated as 10 percent disabling prior to October 28, 2010; 100 percent disabling from October 28, 2010, to May 18, 2015; and 30 percent disabling from May 19, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In December 2013, the Veteran testified at a hearing before the undersigned via video conference.  A transcript of the hearing is associated with the record.

The Veteran's service-connected heart condition was characterized as coronary artery disease prior to October 28, 2010; as idiopathic non-ischemic cardiomyopathy with coronary artery disease associated with diabetes mellitus type II from October 28, 2010, to June 13, 2011; and as coronary artery disease, status-post cardiac transplantation associated with idiopathic non-ischemic cardiomyopathy with coronary artery disease, from June 14, 2011.  The Board has framed the issue on appeal as stated on the title page in view of the different characterizations of the condition throughout the relevant appeal period.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher initial ratings for the service-connected heart condition.  He was most recently provided a VA examination as to the condition in May 2015.  The Board finds the May 2015 VA examination report to be inadequate for decision-making purposes for the below two reasons.

First, the report is internally inconsistent.  In section 4, relating to congestive heart failure, the examiner indicates that the Veteran had more than one episode of congestive heart failure in the past year, but then indicates that the Veteran's most recent episode of congestive heart failure was in December 2010.  Additionally, in that same section, the examiner states that the Veteran had been admitted for treatment of acute congestive heart failure, but then lists the name of the treatment facility to which the Veteran was admitted as "12/2919 - 2/2011."  Thus, it is unclear from the examination report whether the Veteran had more than one episode of congestive heart failure in the year prior to the examination and, if so, what facility he was admitted to for treatment of acute congestive heart failure.

Second, in section 14, relating to metabolic equivalent (MET) testing, the examiner provides an interview-based METs level of greater than seven to ten METs, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging at 6 miles per hour.  However, the examiner provided no response as to exercise stress testing and no response as to why exercise stress testing was not performed.  38 C.F.R. § 4.104, Note (2) (2015), provides, "When the level of METs . . . is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity . . . may be used."  Stated differently, a medical examiner may estimate metabolic equivalents based on an interview only when, for medical reasons, the claimant cannot perform an exercise stress test.  In this case, the May 2015 examiner provided an estimated METs level based on an interview, but did not explain why an exercise stress test could not be performed.  Thus, it is unclear from the examination report whether the interview-based estimate of the Veteran's METs level is an appropriate measure of the Veteran's exertional capacity in view of 38 C.F.R. § 4.104, Note (2).

In view of the foregoing, the Board finds that the May 2015 VA examination report does not provide the information necessary to rate the Veteran's service-connected heart condition under the relevant criteria found in 38 C.F.R. § 4.104, Diagnostic Code 7019.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the May 2015 VA examination is inadequate for decision-making purposes, the appeal must be remanded so that the Veteran may be provided another examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected heart condition.  The record and a copy of this remand must be provided to and reviewed by the VA clinician selected to conduct the examination.  The examiner should make a laboratory determination of metabolic equivalents by exercise testing unless an exercise stress test cannot be done for medical reasons.  If the Veteran cannot complete an exercise stress test for medical reasons, the examiner must explain what those reasons are.  Then, and only then, may the examiner estimate the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  See 38 C.F.R. § 4.104, Note (2) (2015).

The examiner should also indicate whether the Veteran has chronic congestive heart failure or has had acute episodes of congestive heart failure in the past year or during any twelve-month period since May 19, 2015.  If the Veteran has had such acute episodes of congestive heart failure, the examiner must provide the dates of treatment and the name of the facility where the Veteran received the treatment.

The examiner must specify that the Veteran's record has been reviewed.  The examiner must provide appropriate rationale for any opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher initial ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


